NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an outdoor unit of an air-conditioning apparatus, comprising: wherein a refrigerant distributor having a double-pipe structure is provided below one of the plurality of heat exchange bodies that is at a most downwind position, the double-pipe structure including an inner pipe having a plurality of refrigerant holes through which refrigerant flows and that are arranged with gaps therebetween, and an outer pipe into which the inner pipe is inserted. refrigerant inlet-outlet pipes through which the refrigerant flows into the heat exchanger or flows out of the heat exchanger, wherein the refrigerant inlet-outlet pipes are disposed at one corner section of the plurality of side portions that surround the downward projection region of the fan. wherein the outdoor unit includes a main heat exchange section including a plurality of the heat exchange bodies arranged in the direction of air flow and the first header, and an auxiliary heat exchange section including a plurality of the heat exchange bodies arranged in the direction of air flow and a second header, the plurality of flat tubes included in the plurality of the heat exchange bodies of the auxiliary heat exchange section being less in number than the plurality of flat tubes included in the plurality of the heat exchange bodies of the main heat exchange section, and wherein the auxiliary heat exchange section has a refrigerant flow passage along which, when the heat exchanger functions as a condenser, the refrigerant flows into one of the plurality of the heat exchange bodies at a most downwind position and flows out of one of the plurality of the heat exchange bodies at a most upwind position so that the refrigerant and air flow in opposite directions.
The closest prior art references are: Hamadate (JP 2015055415 A), & Akaiwa (WO 2016/158193 A1):
Hamadate discloses an outdoor unit of an air-conditioning apparatus, comprising: a plurality of heat exchange bodies each with gaps therebetween, wherein the plurality of heat exchange bodies are arranged in a direction of air flow to form a heat exchanger, wherein a first header, into which hot gas refrigerant flows from a refrigerant circuit, is provided below one of the plurality of heat exchange bodies that is at a most upwind position,
Further, Akaiwa teaches a plurality of flat tubes that extend in a vertical direction and that are arranged in a horizontal direction,
However, Hamadate in view of Akaiwa do not disclose wherein a refrigerant distributor having a double-pipe structure is provided below one of the plurality of heat exchange bodies that is at a most downwind position, the double-pipe structure including an inner pipe having a plurality of refrigerant holes through which refrigerant flows and that are arranged with gaps therebetween, and an outer pipe into which the inner pipe is inserted. refrigerant inlet-outlet pipes through which the refrigerant flows into the heat exchanger or flows out of the heat exchanger, wherein the refrigerant inlet-outlet pipes are disposed at one corner section of the plurality of side portions that surround the downward projection region of the fan. wherein the outdoor unit includes a main heat exchange section including a plurality of the heat exchange bodies arranged in the direction of air flow and the first header, and an auxiliary heat exchange section including a plurality of the heat exchange bodies arranged in the direction of air flow and a second header, the plurality of flat tubes included in the plurality of the heat exchange bodies of the auxiliary heat exchange section being less in number than the plurality of flat tubes included in the plurality of the heat exchange bodies of the main heat exchange section, and wherein the auxiliary heat exchange section has a refrigerant flow passage along which, when the heat exchanger functions as a condenser, the refrigerant flows into one of the plurality of the heat exchange bodies at a most downwind position and flows out of one of the plurality of the heat exchange bodies at a most upwind position so that the refrigerant and air flow in opposite directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763